SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21, 2011 MERIDIAN BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Ohio 0-14902 31-0888197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No. ) 3471 River Hills Drive, Cincinnati, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (513) 271-3700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On April 21, 2011, theCompany issued a press release announcing its financial results for the fiscal quarter ended March 31, 2011.A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. Item 8.01.Other Events. On April 21, 2011, the Company's Board of Directors appointed the following executives to the Meridian Bioscience, Inc. officer positions indicated, effectively immediately: Marco G. Calzavara President and Managing Director, Meridian Bioscience Europe Vecheslav A. Elagin Vice President, Research and Development Marviette D. Johnson Vice President, Human Resources Item 9.01.Financial Statements and Exhibits. (d)Exhibits Press Release dated April 21, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERIDIAN BIOSCIENCE, INC. Date: April 26, 2011 By: /s/ Melissa A. Lueke Melissa A. Lueke Executive Vice President and Chief Financial Officer (Principal Accounting Officer)
